Exhibit 10.65

NALCO HOLDING COMPANY AND ITS SUBSIDIARIES

2009 PRODUCTIVITY SUCCESS PAYMENTS PROGRAM

 

A. Purpose

The purpose of the Nalco Holding Company 2009 Productivity Success Payments
Program (“the Program” or “the Plan”) is to reward employees of Nalco Holding
Company and certain of its subsidiaries (collectively “the Company”) if the
Company is able to achieve its targeted productivity gains during 2009.

 

B. Plan Year

The Program is a one-year plan. The term of the Program year is on a calendar
basis beginning on January 1st 2009 and ending on December 31st 2009.

 

C. Effective Date and Termination

This Program was approved by the Nalco Holding Company Compensation Committee
(“the Committee”) substantially in the form set forth herein on January 22,
2009, and as amended, will become effective retroactively to January 1, 2009, or
such other date as may be required to comply with the requirements of
Section 162(m) of the Internal Revenue Code of 1986 as amended (“the Code”).

 

D. Administration of the Program

The Program will be administered by the Committee in accordance with guidelines
included in this document. The Committee will have sole discretionary authority
to interpret and implement the Program, and its determinations shall be final.
Notwithstanding the foregoing, to the extent that the Committee is not comprised
solely of members who are “outside directors” within the meaning of
Section 162(m) of the Code, the Program shall be administered by a



--------------------------------------------------------------------------------

subcommittee of the Committee comprised of outside directors (within the meaning
of Code Section 162(m) and, in such event, references in this Program to the
Committee shall be deemed to refer to such subcommittee of the Committee. All
awards, individually and collectively, are subject to the discretion of the
Committee. Subject to the restrictions imposed by Code Section 162(m) the
Committee has the full authority to (1) vary, withhold, grant, or reinstate
awards; (2) to vary or eliminate performance goals, targets, and metrics; and
(3) to determine, calculate, and vary performance assessments. The Committee
shall provide how any performance goals, targets and metrics shall be adjusted
to the extent necessary to prevent dilution or enlargement of any award as a
result of extraordinary events or circumstances, as determined by the Committee,
or to exclude the effects of extraordinary, unusual or non-recurring items;
changes in applicable laws, regulations, or accounting principles; currency
fluctuations; discontinued operations; non-cash items, such as amortization,
depreciation, or reserves; asset impairment; or any recapitalization,
restructuring, reorganization, merger, acquisition, divestiture, consolidation,
spin-off, split-up, combination, liquidation, dissolution, sale of assets, or
other similar corporate transaction; provided, however, that no such adjustment
will be made to the award of a “Covered Employee” (within the meaning of
Section 162(m) of the Code), if the effect of such adjustment would cause the
award to fail to qualify as “performance based compensation” within the meaning
of Section 162(m) of the Code.

If an error is made in calculating the amount of an award, the Committee
reserves the right to correct the award and to request the repayment of any such
award which was paid and or to offset the amount of any such award from any
severance pay which the Company may wish to pay.

The Committee, in its discretion, has delegated certain authorities for the
administration of the Program to the Chief Executive Officer and Head of Human
Resources of the Company in this Plan document, and the Committee may delegate
to the Chief Executive Officer and Head of Human Resources of the Company the
authority, subject to the terms and conditions as the Committee shall determine
to grant and administer awards to participants who are not Covered Employees.



--------------------------------------------------------------------------------

E. Eligibility

All employees of the Company during 2009, except those employees covered by
statutorily required compensation increases or those employees designated by the
Chief Executive Officer or Head of Human Resources, are included in the Program.
This includes full-time and part-time employees. The Committee may extend awards
hereunder in an amount to be determined by the Committee in its sole discretion,
to employees covered by statutorily required compensation increases if such
required compensation increases are less than the award such employees would
have earned under this Program. There will be two Performance Periods during the
year. The first performance period will be January 1, 2009 – June 30, 2009. The
second performance period will by July 1, 2009 – December 31, 2009. Employees
who are on short term disability or who return from long term disability during
a performance period will be eligible for an award for that performance period.
In order to be eligible for an award under this Program, the employee must
remain employed by Nalco on the last date of the Performance Period for which
such award was earned. The Committee may, in its discretion, also provide
awards, on a pro-rata basis, for the relevant Performance Period to employees
whose positions were eliminated during such Performance Period due to closure of
the Chagrin Falls and Hopewell plants. Temporary employees, contract employees
and employees on long term disability are not included in the Program. New
employees who are hired by the Company during 2009 will be eligible to
participate in the Program on a pro-rata basis, subject to the discretion of the
Committee, Chief Executive Officer or Head of Human Resources. The amount of the
award paid to employees hired during 2009 will be prorated based on the number
of months employed during the year.

 

F. Target Awards

The Committee will assign a target awards under the Program as a percentage of
the participant’s base salary; these targets will be country specific
(information for payment percentages in each country will be maintained by the
HR country manager for that country). Everyone within a country will have the
same target award, without regard to title or rank. The award will be based on
annual base salary as of December 31, 2008. Where applicable, in



--------------------------------------------------------------------------------

certain countries, base salary includes 13th, 14th and 15 th month salary and
other payments considered by custom as fixed earnings for the purpose of
calculating awards. For non-exempt U.S. employees, the award will be based on
year-to-date wages through June 30, 2009 (base salary plus overtime). Base
salary includes any direct salary paid in U.S. dollars by the Company, but does
not include vacation bonuses, pay in lieu of vacations, assignment allowances,
or any other regular, variable or incentive compensation paid by Nalco. The
award actually earned may range from zero to 150% of the target award depending
on the degree to which the specified productivity performance goals are achieved
by the Company. Total awards under the Program will be reviewed by the
Committee, and the Committee has the discretion to vary the Program, including
an increase or reduction in the amount of the participant’s available award
(including a reduction to zero), based on any subjective or objective factors
that it determines to be appropriate in its sole discretion; provided, however,
in the case of a Covered Employee, the Committee, the Chief Executive Officer or
the Head of Human Resources may reduce (including a reduction to zero), but may
not increase the amount of an available award or waive the achievement of the
applicable performance goals.

 

G. Award Levels

Awards earned between target points are based on interpolation of the data.
Notwithstanding any provision of the Program or an award agreement to the
contrary, in no event may an award earned by a Covered Employee under this
Program exceed $750,000 dollars.

 

H. Form and Timing of Payment

As described in Exhibit A, a productivity performance goal has been set for the
first six months of 2009 (the “First Half Goal”), a productivity performance
goal has been set for the second six months of 2009 (the “Second Half Goal”) and
an alternative productivity performance goal has been set for the full year in
the event that the First Half Goal is not attained (the “Alternative Annual
Goal”). After the end of the first six months of 2009, and after the end of the
second six months of 2009, the Chief Executive Officer and Head of Human
Resources shall determine whether and to what extent the First Half Goal, Second
Half Goal and Alternative Annual Goal have been attained. If the First Half Goal
is determined to have been met,



--------------------------------------------------------------------------------

payment of the awards (the “Success Payments”) are anticipated to be paid in
August 2009 (but in no event later than September 10, 2009, in the U.S.). If the
Second Half Goal is determined to have been met, the Success Payments are
anticipated to be paid in February 2009 (but in no event later than March 10,
2010, in the U.S.). If the First Half Goal is not met, but the Alternative
Annual Goal is determined to have been met, the Success Payments are anticipated
to be paid in February 2009 (but in no event later than March 10, 2010).

The Committee may withhold or may require payment of any amount it may deem
necessary to withhold for federal, state, local or other taxes as a result of
the payment or grant of a Success Payment. The Success Payment shall constitute
a one-time special incentive and shall not be construed as an increase to base
salary or wages.

 

I. Changes in Positions and Circumstances

The amount of any award paid will be prorated based on the number of months
employed during the year.

 

J. No Employment Guarantees

The payment of an award to an employee under this Program does not guarantee the
employee future employment by the Company nor future participation in the
Program. Employees’ rights under the Program are not assignable.

 

K. Program Changes

The Program is not intended to and does not confer any contractual rights on
participants. The Program may be changed, modified, suspended, amended or
discontinued at any time by the Committee, in its sole discretion, without prior
notice.



--------------------------------------------------------------------------------

L. Other Benefit Plans.

All Success Payments or awards hereunder shall constitute a special incentive
payment to the participant and shall not be taken into account in computing the
amount of salary or compensation of the participant for the purpose of
determining any benefits under any pension, retirement, profit-sharing, bonus,
life insurance or other benefit plan of the Company or under any agreement
between the Company and the participant, unless such plan or agreement
specifically provides otherwise, or unless required by law.

 

M. Calculation of Awards

An example of the calculation of Success Payments under the Program is set forth
in Exhibit A to this Program document.



--------------------------------------------------------------------------------

2009 PRODUCTIVITY SUCCESS PAYMENTS PROGRAM

Exhibit A

Productivity Improvement Amounts shall be as determined by the Committee, Chief
Executive Officer or Head of HR and represent earned improvements to cost
structure or savings that improve the profitability of the Company.

Award Example

(Example country with an annual award opportunity of 4% of base salary as
target)

 

January – June 2009

     

July – December 2009

          

Productivity Improvement

First Half Goal

  % payout of base salary   +     

Productivity Improvement

Second Half Goal

  % payout of base salary   =   Total “Success Payment” first half plus second
half Threshold    >$34M but < $60M   1%     Threshold    >$51M but less than
$90M   1%     Target    >$60M but less than $86M   2%     Target    >$90M but
less than $129M   2%     Maximum    $86M and above   3%     Maximum    $129M and
above   3%    

OR IF FIRST HALF

GOAL IS NOT ATTAINED

 

January – December 2009

  

Productivity Improvement

Alternative Annual Goal

  % payout of base salary Threshold    >$85M but less than $150M   2% Target   
> $150M but less than $215M   4% Maximum    $215M and above   6%